UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRG]NIA

UNITED STATES
V.
MAX ALBERTO ESTRADA LINARES

Defendant

case No_ 16-CR-0067 (HEH)

DEFENDANT’S POSITION IN A]D OF SENTENCING

 

 

EXI~

 

 

 

IT3

 

 

LETTERS TO TI-

 

 

* COURT FROM

 

 

 

 

 

 

TP * DEFENDANT’S FR **NDS

 

 

 

Guatemaia, August 21 2018

Sr.
judge Hudson
Present

Herein I cordially salute you wishing you success in your daily tasks

The purpose of this Ietter is to inform you that I know Mr. Max Estrada. He has been
a great friend and a humble and collaborative person with neighbors and friends; he
has a united family for which l went to request your honor he gets a }ow sentence
because his family needs him. His daughters are very small and they request his
presence because it’s a constant suffering torhave his father far away.

I thank you for your attention God bless you.

Sincereiy,

Marx'o Ayala

 

}~ '¢k»‘i% ”p;g“e1ns;: Zz}¢j
1 f 11 1 1 g x ¢ ,;_W , 1 _` ex j
1 s1 11111

 

, n . f 4 ;_p 15;€1£££121&€'§‘#'1?;3:
i111;;f§§%??%5€??

_ l zx_w__w:
g

.\. 1.-_.,~. _ ,_‘ _h_`_

,Ssgghwgwénne§nhén1es»ssejeéen§§jnnjé::

§FTTYHhénw;:i;;miif;:::*:iij

`“,"*'H;jén§;€nn?a::i:”Nm:;j

 

lutiapa, july 9 2018

}udge Hndson:
Sincerely, l write you wishing you success in your daily tasks

The purpose of this letter is to attest that l know Mr. Max Alberto Estrada
Linares as a person with good principles responsible and lovely with his family; l
have known him for 30 years during his life in Guatemala, showing to be an
excellent person who regretfully is going through a very hard moment along with
his family and at the same time including all the people Who know him and
appreciate him.

Therefore honorable judge, l Write this letter to a distinguished person as
you asking from the bottom of my heart that Max Alberto Estrada Linares be
sentenced to a minimum time, allowing to reincorporate to a familiar and societal

life, as soon as possible, knowing that he will reflect and know how to behave in the
best way.

Sincerely,

PIEDAD CARR!LO FLORIAN

jutiapa, 69 de lulio de 2018

jUEZ HUDSGN:

,.

Atentamente, me dirijo a usted deseéndole exitos en sus labores cotidianas.

El motive de la presente es para manifestarie due conozco al ser"ior: MAX
A`Z_BERTQ ESTRABA LINARES, es una persona de Buenos Dficios, Buenos Principios,
Responsabie y Muy Arnoroso con so Famiiia; a quien, conozco desde hate 30 shoe
y durante su vida en Guatemaia, demostro ser una excelente persona, pero que
lamentablemente se encuentre pasando un monsanto moy dificii tanto para el
come para su famiiia v a la vez también para todas las personas que lo conocemos
v le tenemos aprecio.

Por to coal honorabie iuez, me permito dirigir la presents carta a tan
distinguida persona como lo es usted, pidiéndoie de todo corazén que MAX
ALBERTO ESTRADA MNARES sea sentenciado a ama pena minima, que ie permita
reincorporarse a la vida en sociedad y familiar, lo mas pronto posible, sahiendo
que el mismo refiexionara y sabré comportarse de ia major manera.

Atentamente;

//'%’

PlEDAD CARR!LLD FLOR£AN

     

Seiior ,
Hudson
}uez

Presente:

Por media de la presente hago constar que conozco al Ser’ior: Max Estrada
con residenoia en, Coionia 14 de febrero, durisdicoion del Municipio der San José,
Departamento de: Escuintla,

Quien es una persona Honesto, Honredo, Trabajador, de Buenos Hébitos,
Responsabie, con Principios y Velores Cristianos, et ouai es de one familia
honrada, y con buenos principios y valores cristianos, nor lo coal no tengo ningun
inconveniente aiguno en RECGMENDARLO, y asi dar buena de que es una
buena persona ai servicio de Dios y de nuesira oomunidad.

Y para los uses legaies que ai interesado conven§a firmo ia preeente en el
Municipio de San José, del Departamento de Escuintla, a los diecisiete dias del

mes de Agosto dei ann Dos Mii Dieoiocho.

 

 

Guatemala, August 10, 2018

Sir.
iudge Hudson
Present

l direct to you in the most attentive way wishing God bless you greatly. The motive
of this letter is to let you know that l know Mr. Max Estrada who is there with you. l
want to teii you that Max has been a great friend and l have known him since we
studied together; he is a joyful, special, humble, hardworking and responsible
person with his family

For which i am pieased to request a sentence reduction for Max because he faces
punishment and l feei that during the time he has spent there he has reflected on the
actions that took him there. He has a beautiful family, gorgeous daughters, an united
family and his daughters are in a lifespan where the need his love and affection
because they are just girls and i cant imagine how hard it must be to be far away
from their father. The only thought of imagining my daughters without his father is
hard because it is difficult for a single mother to raise chiidren. Sir judge I ask on the
name of our lord lesus Christ to have mercy on this family. Please help Max to
reduce his sentencing l know God has spoke to him in different ways and he
understood the purpose God has for him.

Without more to say, l thank you for your kind attention and God bless you and your
family
Sincerely,

Mirna Duarte ln God We Trust!

 

 

y§lylkma/Q, jr/0 oh flL/<lj/o zito/1

yyz,:jy/o_yw _… ,

M;awe» 42 comm "'l

MMM~_ sssss
Wdf ,¢/ az owe

lyly:{§gyyyé rey ............

am ile/@M%L@HQ£@¢S[H J?M /%?X

‘ 715yzkyle wyk ark 742/via we

¢’¢'id-_-

  
  
     

 

 

 

 

…__ _ _ l .1 . xii _e@_'gg /’él?lsl/
W fig /ede;y;ry,cl/yl¢@m liale yl/AZ@/L
yw…yl illde pyeyl/e:d[/_Iy ,1:£¢¢€§./1” 51@1!!7§7,,~
1 _________________________ , 1121ny

  
  

T.ZL,QL;,Qy/? e'/é/
wyya lyy’?yy;wf:;:@kyyyykzw §MM yyjyl, 5/:1: --» .l_,_y

, s /0£/£{

; v _y ),y.yy[yfy ; ' ' /`/`/1 %)'l/o//a
M“le /£L ;'_“iz_lm'y QyQ/ey yy /'yyjiyx 55 yes Dl‘or

*§i»iiii » ' y%wyya M

       
 

 

 

 

 

 

 

 

 

 

 

 

 

Good Morning Sr. judge “Hudson.”
Astrid Barrientos directs to you.

My following note is to let you know that Mr. Max Alberto Estrada Linares in an
honest and friendly person with good heart. With the little God gave him he has
helped many elderly adults and children, including my person.

l know God will touch your heart so you grant him with the lowest sentence l
imagine your honor is a parent and can understand a little the pain he has because
he can’t he with his daughters if your honor knew the pain his daughters feel for
being away from their father, watching the days passing by, not seeing him for their
birthdays, and sad for being way from their father on special occasions God has
enlightened me that your honor has a huge heart; l do not know you but l send you a
strong hug from the distance God our creator bless you and your wonderful family

l say goodhye cordially and have a beautiful day.

Sincerely, Astrid lamileth Barrientos Ramirez

 

 

 

MW `Buo'\ dies Su'tof ina l»\ul son"

 

 

hac AUM~WGN=L~: wild Q$XL>.Q,__BL\\Y~'U)~M

 

 

 

l”l\` 3\‘ sworn miss

 

 

 

e_ Q»\ _ ;\£v\uv "l'Yl(.»CL Cl\lsnw gm 4 ludwig

 

 

wm ;B¢Lr» fhwa 'Z du `Q p0 C 9 el ¢.L¢. (`1} b»¥ IL_LAB.:~MM_,W.N

rs ¢»na~__§a.eena_ warsawde

 

 

at Q§fo t hadn am n elm-t ad…www

 

s1 mw mem\` (Puc.£onc.

 

erie §L timk inns ic~§s,ly Sv m1m:s.~..»..d.._s_..,

 

qu \s issqu §¢, animus mm basin

 

 

 

 

 

 

 

 

 

 

§¢'r§&'&¢h:

 

   

 

 

Uz\ fumes

 

 

~R.uts§r~» C;;zsel»=»f U§>Y me lo P)c lyle

 

 

 

inefmr¢ma¢ds, §§ \l§’\lr¢:£.r "s{ Oi 515 hamlet
la (*~"\11€. ,

 

 

 

ms delayed c1 mism.s:le ..._ds…_$u§zzes<ms.l__"
cite arenas nn hansen :»c.. _

 

 

 

:H~H nsi»:al:,.;§eeuilslk lhww\i€i Ewr)les

 

 

 

 

 

Guatemala. August 16, 2018

Sir judge
Present

Dear Sir ]udge:

Hereby I write you to appeal to your good heart in your hands there is the
happiness of four girls and a wife who do not lose the faith and hope to see Mr. Max
Estra¢ia because he has shown to be a lover and protective father who worries for
his family welfare; he is a human being that does mistakes as all of us but With the
brewery to face them despite the difficulties it can bring upon. His Wife’s strength is
admirable and so far has been able to deal with this situation With God’s help. But

the days pass by and the family is still incomplete Therefore, we need Mr. Max With
us upon a time not far away. .

l appreciate your attention, awaiting a positive answer.

Sincerely,

Cordiaily,

Cecilia Alejandra Lemus
£D-2451934640101

wmo\b¢ /LD de qjosio am ;z<;~\a

6<’.\2\`10( J\;a;{,
P\'€S€'~n l€,

Wmod.o §en“erjoez, ,‘

€DO\r 35§'€ VVQO\/TO \'Y\Q, d.\`f‘\’@ 0 éU &YSO)/\O\, \rO\ apel(hr Ol 80
bv€\/`\ COFQZ£)'»/\~ €'\’\ 5\" W\Dvwo% €Slv`\ la §L?Cf’dad OL_Q L{
YWEO\$ b\ U\/\C\ €S{JOSQ,C}\C v'\o Pierci.G\/\ la JQ€:\»\ la espemn_jo,
de \z@\\ze.»/ q usf a Oen Mo>z eelm@lg , georgia al ha damage
d "lYU\Oln §€,V L)\/\ Qq(?@`\ mY\C\Y`O'SO, Pro-l€r,¥or_ w 5a PF€DC<_J\Q:;
6l
5PC:“F el loi€\/\c$~lar dc go ‘£’:\mlli`oz, U\/`\ gear lfk.»mc\m,o C~Omo

-l'odo% G{e€ C@vvwe,-le~(~mS e\(rorei gave con la \!alev\l-TO\ de
~€V\Q<cv\§e\rlo$ expch de 106 dlf-“co/iades gm fide ¢me~f.
l»<i '(;>v"lel€w else ina loads So c - es admzmlole wash
Ol\nora lea ‘Za\o\d~c \i\e\/a»/ éslq §iluae€s?\ a Plbl€, ccs/1 la a odd

56 ©T@S~ paso \o‘:`> drag pagan la fe\m.l§\`a @\`§: l`o¢omp'€ia,
35 (’o\' ~@\\O joe Y\€Ce%i-lOo-\AOS a Qon Ma>€ com hose S Qv\

UY\ ~\-§€A\n§;m v'\O mw\,\\£,bm-

1 P<€§M§co fee alwcas‘~;\ q \o~h mas…¢,} €6€5‘»011`0\@ -iev\sr'
Uv\a reyes-la fft)%il`w\lag

A l€/v\lww-»/v\~\-e,

1 m 3
Op'x; s eden azqeq 010 ¢

Guatemala, August 2 2018

Sir ludge:

l respectfully greer you wishing success in your daily tasks, and that God
spills blessings in your family and work.

The purpose of this letter is to give reference of an excellent human being as
my great friend Max Estrada Linares, with whom l have lived moments in which he
has motivated me to know lesus, realizing that only With God we have an eternal life,
he has emphasized the value of recognizing jesus as the only savior, taught me that
in life one can not Walk if not is With the hand of God.

in the time I have known Max, and l have realized he is an excellent father
who loves his daughters more than anything in life, a good husband who loves and
supports his wife at all times, and a good friend who is always there when needed
He is an exemplary person with values who helps others expecting nothing in
exchange Because l know him in detail and amply l can assure you Who is an
honest, serious, responsible and committed person who always shows good
disposition to help others before thinking about him.

Without anything further l appreciate your line attention and easiness that
can grant and support my friend Max Estrada Linares.

l remain at your service
SINCERELY

SELVIN POLANCO
44497464

Guatomala, 2 de agosto de 2018

Seiior J`uez:

Le saludo respetuosamenie desenado éxitos en sue labores diaries y quo
Dios derrame bendioiones en so familia y trabajo

El. motive de la presents carta es para dar one referenoia de nn excelento
ser humane come lo es mi gran amng Max Estrada Linares, con quien he
eonvivido momentos en los ouales me ha motivado a oonooer de Jes(is_, a
denno ouenta de que solo con Dios tenemos vida etorna, ins ha inculcado el
valor de reohnooer a Jesi'is come mi ilnico Salvador, mo enseho que en la vida
no se puede trader si no es de la mano de Dios.

En el tieinpo que llevo de oonocer a Max me he dade ouenta que es nn
excelente pedro quo area a sos hijas haas quo a nada en la vida nn been
esposo, quo ama y apoya a su esposa en todo inomento nn buen amng que
siempre esta orlando lo nmesitan, 1111 gran ejernplo de persons es un hombre
de valores que ayuda a las personas sin esperar nada a cambio. Por le quo lo
conozco amplia y detalladamente puedo asegurarle que es tma persona integral
serla, responsable y oomprometida quo siempre muestra buena disposwion
para ayudar a los denies sin ames pensar en éi.

Sin otto inconveniente de antemano le agradezco so fine atencion y
facilidades que le pueda brindar y apoyar a ml amng Max Estrada Linares

Qnedo a sus ordones.

ATENTAMENTE

  

 

’ SELV(IN P(]?LANCO
44497646

To Whorn lt May Concern:

Hereby l certify that have known young Max Alberto Estrada
Linares for 15 years, When he started to Work Puerto Quetzal, where he
showed himself in the work arena as respectful, responsible and
hardworking young man. Personally, he is entrepreneur, good friend
with good principles and moral values, a great human being able to get
interested in the common good

lt is worth mentioning his mobility since he was a young man
began working to support his mother and younger siblings, which most
likely made him a lovely and dedicated father to the Well being of his
family Therefore, l gladly express my entire trust on him and extend it
hereby for Max Alberto convenience

For the above I extend and sign this letter on }uly 17, 2018,

Sandra }ulissa Osling Benitez
Cellphone number 50498049
lD No. 2713875720101

A QUIEN INTERESE

Por este media hago constar que conozco desde hace
aproximadamente 15 aims al joven MAX ALBERTO ESTRADA
LINARES, al comenzar sus labores en Puerto Quetzal, quien se
dio a conocer en el ambito laboral como un joven respetuoso,
responsable y trabajador. En 10 personal es emprendedor, buen
amigo de buenos principios y valores morales, nn gran ser
humano, capaz de interesarse en el bien comén.

Cabe mencionar, su nobleza ya que desde muy jovencito
comenzc') a trabajar para el sustento de su sei'mra Madre y sus
Hermanos menores, lo que seguramente hizo de él un padre may
amoroso y dedicado al bienestar de su Familia. Por tanto tengo a
bien expresar mi entera confia.nza en él, y Voluntad al extender
la presente, para los usos que al joven Max Alberto convengan.

Por 10 anteriormente descrito extiendo y firmo la presente carta

a los diecisiete (17) dias del mes de julio del afm dos rail
dieciocho.

 

Sandra Juli sa sling Benitez
No. Teléfono Celular 5049 8049
No. De DPI 2713 87572 0101

